
FIRST AMENDMENT TO THE AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF XL PRINCIPAL PARTNERS I, L.P.

                        FIRST AMENDMENT, dated as of October 30, 2002 (this
“Amendment”), to the Amended and Restated Agreement of Limited Partnership,
dated as of June 28, 2001 (the “Partnership Agreement”), of XL Principal
Partners I, L.P. (the “Partnership”).

W I T N E S S E T H

                        WHEREAS, XL Capital Partners Corporation, as general
partner of the Partnership (the “General Partner”), desires to amend the
Partnership Agreement with the consent of a majority of the Limited Partners to
reflect certain changes in Sections 6.1 and 8.2;

                        NOW, THEREFORE, in furtherance of the foregoing, the
General Partner and the Limited Partners hereby agree as follows:

            1.   Amendment to Section 6(c).

                  The last sentence at Section 6.1 (c) is hereby amended and
restated in its entirety as follows:

“Capital Contributions held on August 15, 2002, which have not been designated
for future use and which were made by either employees of XL Capital Ltd group
of companies who are Grade 10 (which shall be deemed to include directors) or
above or by employees who are below Grade 10 and who have opted to receive such
Capital Contributions shall be promptly returned to such persons in proportion
to their allocable share of such amounts originally contributed to the
Partnership. In addition, an allocable portion of interest earned on such
capital contributions shall also be returned to such persons. On and after
August 15, 2002, the Limited Partners shall not be required to contribute any
capital to the Partnership except to the extent necessary to fund Partnership
expenses.”

            2.   Amendment to Section 8.2(a).

     The following sentence is hereby added at the end of Section 8.2(a):

“Notwithstanding anything else herein to the contrary, for purposes of
distributions to be made pursuant to this section in respect of investments made
after July 31, 2002, the General Partner shall treat such investments and the
related capital contributions, as if such investments and capital contributions
were the only investments and capital contributions made pursuant to this
agreement.”

            3.   Amendment to Section 8(b).

     A proviso is hereby added lit the end of Section 8.2(b) to read in its
entirety as follows:

“; provided, however, that the General Partner shall adjust such fraction to the
extent a Limited Partner does not participate in a particular investment.”

            4.   Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the Cayman Islands.

            5.   Effective Date. Upon execution by the General Partner, this
Amendment shall be effective as of July 31, 2002.

2


--------------------------------------------------------------------------------

                        IN WITNESS WHEREOF’ the General Partner has executed
this Amendment as of the date first above written.

  GENERAL PARTNER:   XL CAPITAL PARTNERS CORPORATION      
By:_______________________________________        Name:        Title:      
LIMITED PARTNERS:       By: GENERAL PARTNER, as        Attorney-in-Fact       XL
CAPITAL PARTNERS
CORPORATION       By:_______________________________________        Name:  
     Title:


3